Citation Nr: 1147209	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-39 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to September 12, 2006 and a rating in excess of 40 percent from that date for arthritis of the lumbar spine. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 12, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to March 1980 and from May 1982 to October 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York that granted entitlement to TDIU, effective September 12, 2006. 

An April 2005 rating decision denied entitlement to an increased rating for arthritis of the lumbar spine.  The Veteran perfected an appeal of this decision.  In a September 2006 supplemental statement of the case, the RO increased the rating assigned for the lumbar spine disorder from 20 to 40 percent disabling, effective September 12, 2006.  

The issue of entitlement to an effective date earlier than September 12, 2006 for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In correspondence received in February 2008, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal with regard to entitlement to a rating in excess of 20 percent for arthritis of the lumbar spine prior to September 12, 2006 and a rating in excess of 40 percent from that date.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to a rating in excess of 20 percent prior to September 12, 2006 and a rating in excess of 40 percent from that date for arthritis of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In the present case, the Veteran submitted a written statement to the Board in February 2008 (VA Form 21-4138) in which he indicated that he wished to withdraw any and all other claims and appeals that he might have pending.  He specifically stated that the only issue that he was contesting was entitlement to an earlier effective date for the grant of TDIU.  The only other issue on appeal was entitlement to a rating in excess of 20 percent prior to September 12, 2006 and a rating in excess of 40 percent from that date for arthritis of the lumbar spine.  Therefore, the Veteran has effectively withdrawn the appeal pertaining to an increased rating for the lumbar spine and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal of entitlement to a rating in excess of 20 percent prior to September 12, 2006 and a rating in excess of 40 percent from that date for arthritis of the lumbar spine is dismissed



REMAND

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In February and March 2006, during the pendency of the Veteran's appeal seeking the maximum rating for arthritis of the lumbar spine, VA received Social Security Administration records showing that the Veteran was awarded disability benefits based on a back disorder, effective October 2005.  Correspondence from Dr. R.K., from Bassett Healthcare, dated in October 2005 stated that the Veteran's back disorder was worsening to a point where he was unable to continue to do his job.  In April 2006 correspondence, Dr. R.K. again indicated that the Veteran was unable to work due to his back problems.  

The Veteran was afforded a VA examination on September 12, 2006.  Based on this examination, he was awarded an increased evaluation of 40 percent for arthritis of the lumbar spine and well as entitlement to TDIU, effective the date of the VA exam or September 12, 2006.  

Prior to September 12, 2006, the Veteran did not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(b).  The Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board must insure that the claim is referred to the Director of C&P for initial adjudication. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) prior to September 12, 2006. 

2. If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


